 In the Matter of NEW YORK TELEPHONE COMPANYandGLORIATRIESTMANCase No. 2-C-7032.-Decided April 13, 1950DECISIONANDORDER "On January 17, 1950, Trial Examiner Allen McCullen issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices, andrecommending that it take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter theRespondent filed exceptions to the Intermediate Report and a support-ing brief, and the General Counsel filed a brief.The Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner,2 with the following additions.We agree with the Trial Examiner that the Respondent, by dis-charging Gloria Triestman, a supervisor, for participating in a strikeof the Respondent's nonsupervisory employees during April and May1947, violated Section 8 (1) and (3) of the National Labor RelationsAct, and did not violate Section 8 (a) (1) and (3) of the Act, asamended.The Respondent contends that Triestman was not dis-charged because of any concerted activity on her part, on the groundthat her refusal to work during the strike was caused not by a desireto act in concert with the strikers, but due to her fear of picket lineIPursuant to Section 3 (b) of the National Labor Relations Act, as amended,the Boardhas delegated its powers in connection with this proceeding to a three-member panel[Chair-man Herzog and Members Houston and Murdock].2The Respondent states in its brief that "should the Board feel that it requires furtherinformation before deciding this matter, the respondent would welcome an opportunity topresent, such further information and respectfully requests another hearing."As the recordand exceptions and briefs,in our opinion,adequately present the issues and position of theparties,the Respondent's request for further hearing is denied.89 NLRB No. -45.383 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolence.While it is true that Triestman at the hearing initiallystated thatfearof violence was the reason for her refusal to workduring the strike and later added that aversion to acting as a strike-breaker was also a reason, the truth of her later claim is borne out bythe Respondent's own witnesses.These witnesses, supervisors ofTriestman, testified that Triestman had niformed them that she wouldnot work during the strike because she was firmly opposed, as a matterof principle, to crossing a picket line.Under these circumstances, wefind that Triestman's refusal to work during the strike was motivatedby her desire not to cross the picket line. She therefore allied herselfwith the protected activity of the rank-and-file employees. In anyevent, whatever her motive was, the record shows that the Respondentdischarged Triestman because ofits beliefthat her failure to reportfor work during the strike was due to her strong opposition to crossingpicketlines.We have always held that when an employee is dis-charged because his employer believes him to be engaged in concertedactivity, the discharge is violative of the Act, whether or not suchbelief is well founded.3Accordingly, we find that the Respondentdischarged Triestman for joining in concerted activities of the non-supervisoryemployees.The Respondent contends that it was justified in discharging Triest-man under the doctrine of theCarnegie-Illinois Steelcase4In thatcase, the Board held that an employer did not violate Section 8 (1)and (3) of the National Labor Relations Act by discharging super-visors who had joined in a strike of production employees, where thework of such supervisors was essential to protect the employer's prop-erty.Triestman was a supervisor in the Respondent's cafeteria.Therecord contains no evidence that Triestman's refusal to work in anyway endangered the Respondent's property or franchise.At the most,it caused inconvenience to those supervisors who were working duringthe strike to maintain telephone service .5Accordingly, we find thatthe Respondent, by discharging Triestman, violated Section 8 (1)and (3) of the National Labor Relations ActsThe Respondent objects to the recommended order of the TrialExaminer requiring it to make Triestman whole for any loss of payshe may have suffered byreason ofthe Respondent'sdiscriminationaRepublic Aviation Corporation,61 NLRB 397.484 NLRB 851.5Member Murdock,who was a member of the majority in theCarnegie-IllinoisSteel case,regards that case as unique.There the work requested of the supervisors was essential toprevent almost irreparable damage totaling millions of dollars to steel mill equipment andto insure continuance of a gas supply to'the cityof Gary.Only extraordinary circumstancescan invoke the doctrine of that case.They are clearly not present here.6 In making this finding, we do not rely upon the Trial Examiner's dictum that Triestman'sdischarge would have been justified if she had been "a supervisor in charge of any part ofthe work incident to the maintenance of telephone service." NEW YORK TELEPHONE COMPANY385against her sinceMay 6, 1947.7The Respondent contends that anyliabilityitmight have toward Triestman must terminate on August22, 1947, the date of enactment of the LaborManagement RelationsAct.Forthe reasonsset forth inRepublic Steel Corporation (UpsonDivision )8we find no merit in this contention.As none of the parties objected to the TrialExaminer's dismissal ofthe complaint insofar as it alleged that the occurrences involved hereinconstituted a violation of Section 8 (a) (1) and (3) of the amendedAct, we shall dismiss this allegation of the complaint.ORDERUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, New York Tele-phone Company, New York, New York, its officers, agents, successors,and assigns shall:Take the following affirmative action which the Board finds willeffectuatethe policies of the Act and the amended Act :(a)Offer Gloria Triestman immediate and full reinstatement toher formeror a substantially equivalent position, without prejudiceto her seniority or other rights and privileges ;(b)Make Gloria Triestman whole for any loss of pay she has suf-fered because of the Respondent's discrimination against her, by pay-ment to herof a sumof money equal to the amount she would normallyhave earned as wages during the period from May 6, 1947, to the, dateof the Respondent's offer of reinstatement, less her net earnings duringsaid period;(c)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps the Re-spondent has taken to comply herewith.It is further ordered that the complaint, insofar as it alleges a vio-lation of Section 8 (a) (1) and (3) of the Act, as amended, be, and ithereby is, dismissed.The complaint alleges that the Respondent discharged Triestman on or aboutApril 18,1947.The Trial Examiner makes no specific finding as to the date of Triestman's discharge,but orders the Respondentto pay her back payfrom May6, 1947.On that date,the strikehaving ended, Triestmah reported back to work and was toldthatshe was discharged forparticipating in the strike.This discharge confirmed a conversation between Triestmanand her supervisor,which had taken place on the telephone about 2 weeks prior to the endof the strike,in which the supervisor informed Triestman that she was discharged.Underthese circumstances,we findthat the Respondent did not become liable for any pay lost byTriestman until May 6, 1947, the time at which she ceased voluntarily to withhold herservices from the Respondent.Kallaher andMee,Inc., 87NLRB 410.8 77 NLRB 1107. See alsoUniversal Camera Corporation,79 NLRB 379, enforced 179F. 2d 749(C.A. 2, 1950). 386DECISIONS OF NATIONAL LABOR, REL_ATIONS BOARDINTERMEDIATE 'REPORTMr. Vincent M. Rotolo,for the General Counsel.Mr. JohnG. Ross, 140 West Street, New York, N. Y., for the Respondent.STATEMENT OF THE CASEUpon a charge duly filed by Gloria Triestman, an individual, the GeneralCounsel of the National Labor Relations Board, called herein respectively theGeneral Counsel and the Board, by the Regional Director of the Second Region(New York, New York), issued a complaint dated November 28, 1949, againstNew York Telephone Company, New York; New York, herein called the Re-.sponclent, alleging that Respondent had engaged in and was engagingin unfairlabor practices affecting commerce within the meaning of Section S (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act (49 Stat. 449),herein called the Act, and Section 8 (a) (1) and (3) and Section 2 (6) and (7)of the Labor Management Relations Act, 1947 (61 Stat. 136), herein called theamended Act. Copies of the charge and the complaint, together with notice ofhearing, were duly served upon the Respondent.With respect'to unfair labor practices, the complaint in substance alleged thatRespondent, on about April 18, 1947, discharged Gloria Triestman and has sincerefused to reinstate her to her former or substantially equivalent position for thereason that she refused to work during a strike and other concerted activities ofRespondent's employees sponsored by the Traffic Employees Association,hereincalled the Association, in violation of Section 8 (1) and (3) of the Act, andSection 8 (a) (1) and (3) of tl}e amended Act.In its duly. filed answer, Respondent denies the commission of the allegedunfair labor practices.Pursuant to notice a hearing was held in New York, New York, on December13, 1949, before the undersigned Trial Examiner duly designated by the ChiefTrial Examiner.The General Counsel and Respondent were represented bycounsel and participated in the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.After the taking of evidence, the undersigned grantedthe General Counsel's motion to conform the pleadings to the proofin formalmatters, and reserved decision on Respondent's motion made at the conclusionof the hearing to dismiss the complaint on the grounds that General Counsel hadnot made out a case. This motion is disposed of in accordance with the findingsof fact and conclusions of law made below. Arguments were made by bothparties at the close of the hearing.Both parties waived the right to file briefs.Upon the entire record in the case, and from my observation of the witnesses,I, the undersigned Trial Examiner, make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a New York corporation, and at all times herein mentioned,maintained its principal office and place of business at 149 West Street, NewYork, New York, where it is now and has been continuously engaged in thebusiness of furnishing local and long distance telephone communication serviceto its subscribers throughout the State of New York and in Greenwich, Con-necticut.In the operation of its business, Respondent, using the facilities,equipment, and services of associate companies and of its parent organization, NEW YORK TELEPHONE COMPANY387American Telephone & Telegraph Company, which are located throughout the vari-ous States of the United States, and as a member of a nationally organized com-munications network popularity known as the Bell System, furnished and isfurnishing its subscribers with long distance telephone service to all parts of theUnited States and to, many foreign countries.The Respondent admits, and Ifind, that it is engaged in commerce within the meaning of the Act and theamended Act.U. THE LABOR ORGANIZATION INVOLVEDThe Traffic Employees Association is and has been at all times material heretoa labor organization within the meaning of Section 2 (5) of the Act and of theamended Act.III. THE UNFAIR LABOR PRACTICESDischarge of Gloria TriestmanGeneral Counsel offered one witness, Gloria Triestman, and Respondent offeredtwo witnesses, Clare Dunn, division dining room supervisor, who was directly incharge of Triestnlan's work, and Dunn's immediate supervisor, Vernette Murphy,dining room manager for the Long Island central office employees.As there isno material variation in the testimony of these three witnesses, and it is allcredited, the facts adduced by such testimony are summarized as follows withoutreference to the testimony of each individual witness.On April 7, 1947, all of the operating employees- of Respondent went on astrike,which lasted until May 5, 1947. Picket lines were established at someof Respondent's exchange buildings for approximately 2 weeks after the strikestarted, and were then discontinued.For approximately a year prior to thestrike,Triestinan was employed by Respondent as supervisor in charge of acafeteria maintained at the Rockaway Avenue Branch in Brooklyn.Her dutiesconsisted in supervising from 6 to 10 employees in the cafeteria, ordering thefood, taking care of the cash, making up daily receipts at the end of the day,and general supervision of the preparation of the food and cleaning up.Duringthe period of the strike limited service was provided in the cafeteria for mealsfor supervisory employees who continued to work to furnish limited emergencytelephone service.Some of these supervisory employees remained in the ex-change buildings for 24 hours a day.The week before the strike started, Clare Dunn, the immediate supervisor ofTriestman, in a conversation with the latter stated that if the employees did goon strike that "we as members of the management would be required to come towork," and Triestman replied that she would not, that "she would not cross thepicket line, that she did not believe in crossing the picket line, and that herfamily would not let her cross the picket line."Dunn replied that she thoughtshe should work that it was her duty to the company. Triestman was not amember of the Union. After this conversation, Dunn reported to Murphy thatTriestman would not report for work in the event of a strike, and Murphy tele-phoned Triestman and confirmed this fact.Triestman did not report for work on Monday, April 7, 1947, nor did she goto the exchange building at any time during the strike to determine if picketlines were being maintained.Dunn was assigned by Murphy to take care of thecafeteria service at the Rockaway Avenue Branch in place of Triestman, whichwork she did during the time of the strike.About 2 weeks after the strike started, Murphy called Triestman on the tele-phone and informed her that inasmuch as she had failed to report for duty when889227-51-vol. 89-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe was needed, that the company would no longer require her services.On May6, 1947, after the strike, Triestman called on Murphy to ask her about her posi-tion, and was again told she had been discharged because she refused to comein to work during the strike, and she immediately reported the matter to theRegional Office of the Board in New York, filing a charge that afternoon.There was some testimony that some of the supervisory employees remained atthe exchanges 24 hours a day during the strike, and meals were supplied to themin the cafeterias.Itwas conceded by counsel that Respondent, as a public util-ity,was charged with a public duty to maintain at least a minimum of telephoneservice for emergencies during the strike, and to render such service, it wasnecessary for supervisors to work during the strike.General Counsel contendsthat is was not necessary to maintain dining room service during the strike inorder to enable the Respondent to fulfill its public duty as a utility company.Respondent, on the other hand, contends that the operation of dining room serv-ice was essential to maintain this limited service. I do not agree.InCarnegie-Illinois Steel Corporation,84 NLRB 851, the Board said thatThe supervisors were instructed by Respondent to work during the steelworkers strike at nonsupervisory jobs, but, in their case, however, the pur-pose of the work assignment was solely to prevent serious damage to plantequipment during the steel workers strike andtomaintain essential service.to the City of Gary.Apart from this, the Respondent made no effort duringthe rank and file strike to continue its normal production operations.As-suming, without deciding, that in all cases the supervisors, in refusing towork, engaged, as the examiner found, in concerted activities, we do notagree that on the facts in this case such activities are protected by the Act....We find that, whatever the reason for their action, under the specialcircumstances of this case, the supervisors failure to report for, or remainat,work was such a serious breach of their duty to the Respondent as toremove them from the protection of the Act. (Emphasis supplied.)It is clear in the present case that Respondent was not attempting to maintainits normal telephone service, but only an emergency service as was required ofit as a public utility. If Triestman was a supervisor in charge of any part ofthe work incident to the maintenance of telephone service, Respondent's action indischarging her would be justified under the doctrine established in theCarnegie-Illinoiscase.However, it is difficult for me to see that the operation of thedining room service was an essential part of maintenance of the limited telephoneservice which Respondent was required to render during the strike. Respondentoffered no testimony disclosing the number of supervisors who remained at theexchanges for the full period of 24 hours a day, nor was it shown that it wasnecessary to supply meals at the exchanges.Dunn and Murphy testified thatthey crossed the picket lines during the short time they were maintained andthey experienced no difficulty.If this was true in their case, there is no reasonto assume that other employees working at the exchanges would have had anydifficulty in leaving the exchanges to get meals.While this may have been anadded burden, it seems clear that the maintenance of the dining rooms was butan accommodation to these employees, and certainly not an essential element ofthe telephone service Respondent was obliged to render. I find, therefore, thatRespondent's request to the supervisors in the dining service to work during thestrike was not reasonable.Respondent urges that Triestman was a disloyal employee, that she was theonly one out of a large number of supervisors who did not report for duty during NEW YORK TELEPHONE COMPANY389the strike, and that she was just AWOL, and points to her testimony that shedid not want to cross the picket lines because she feared bodily harm ; that shedid not have any particular sympathy with the Union as such and its strike actionor demands, but that she had made up her mind that if a strike was to takeplace, she had decided not to come in.At the time of the discharge, the onlyreasonfor Triestman's failure to report for work known to Respondent, as testi-fied by both of Respondent's witnesses was that "she would not cross the picketline, that she did not believe in crossing the picket line, and that her familywould not let her cross the picket line."Respondent made no further investiga-tion, nor did it make any inquiry as to why she did not wish to cross the picketline, but acted on these facts alone, and discharged her about 2 weeks after thestrike started and made it rather clear to her that the reason for her dischargewas because she refused to cross the picket line and report for work.Respondentrelies upon the decision of the Circuit Court inHazel Atlas Glass Company v.N. L. R. B.,127 F. (2d) 109, where the Court said :The undisputable fact is that there was a good reason for discriminatingbetween Carder and the strikers that had no relation to union organizationor collective bargaining.Carder's disloyalty in refusing to help his employerin an emergency, in contrast with the willing assistance of his brother fore-men of equal standing, was an all-sufficient reason for his discharge. To castthis established fact aside and to hazard the conjecture that the employerwas actuated by an unlawful motive is merely to indulge in a speculationthat furnishes no legal basis for the Board's order.Respondent, however, has overlooked the fact that on consideration of a petitionfor rehearing, the Court modified the quoted statement for the reason that it"is too broad and may, on that account, be subject to misinterpretation."TheCourt said :A petition for rehearing complaints of the action of the court with respectto that portion of the order. relating to the reinstatement of Carder. It issaid that, since Carder's refusal to work was because of the existence ofa strike, that refusal cannot furnish the basis of a lawful discharge, eventhough the company may have felt that Carder was guilty of disloyalconduct in refusing to work and may have discharged him for that reason.... It was not our intention to make such a holding.We think, however,that certain language in the last paragraph of the opinion discussing thedischarge of Carder is too broad and may, on that account, be subject tomisinterpretation, and that therefore the basis upon which the dischargeof Carder was justified should be restated.The strike of the site operatorswas illegal and would have constituted sufficient justification for theirdischarge.National Labor Relations Board v. Sands Mfg. Co.,306 U. S.332, 344, 59 S. Ct. 508, 83 L. Ed. 682. Carder's discharge was justified onthis ground, for certainly if the discharge of operators who have struck il-legally, is justified, the discharge of one who refuses to work because thestrike is on is also justified. (Emphasis supplied.)In the present case, there was no unlawful strike. Triestman was participat-ing inthe concerted activities of other employees who were engaged in a lawfulstrike.The fact that she was not a member of the Union is immaterial. Re-spondent places some emphasis upon the mental reasoning of Triestman as towhy she did not want to cross the picket lines. I can find no merit in this.It was not considered by Respondent at the time of the discharge for the reasonthat it did not develop until the hearing.Triestman also testified that she 390DECISIONS OF NATIONAL. LABOR RELATIONS BOARDdid not want to be a strikebreaker, and her conduct rather clearly shows thatthat was one of the principal reasons why she did not report for work. Shetestified that she did not go to any of the exchanges to ascertain if picket lineswere being maintained, and even after Murphy called her 2 weeks after thestrike and informed her she was discharged, she made no attempt to go to theexchange until after the strike terminated.Based upon all of the testimony,I find that she was participating in the concerted activities of the strikingemployees, and was entitled to the protection of the Act, and that Respondentby, discharging her contravened Section 8 (1) and (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation. to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYIt has been found that Respondent has engaged in certain unfair labor prac-tices in violation of Section S (1) and (3) of the Act. Such practices, however,are not violative of the amended Act, and it is not necessary to recommend thatRespondent cease and desist from engaging in a course of future conduct whichis no longer unlawful.Having found that Respondent discriminated against Gloria Triestman becauseshe participated in concerted activities, the undersigned will recommend thatRespondent offer Triestman immediate and full reinstatement to her former.ora substantially equivalent position, without prejudice to her seniority orother rights and privileges, and' make whole to her any loss of pay she hassuffered by reason of Respondent's discrimination against her, for the periodfrom May 6, 1947, to the date of her reinstatement.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.The Traffic Employees Association is a labor organization within the mean-ing of Section 2 (5) of the Act and amended Act.2.By discriminating in regard to the hire and tenure of employment of GloriaTriestman, thereby discouraging the formation of, and membership in, a, labororganization, the Respondent has engaged in unfair labor practices within themeaning of Section 8 (3) of the Act.3.By such discriminatory discharge the Respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act and thereby engaged in unfair labor practices within the meaning ofSection 8 (1) of the Act.4.By the discharge of Triestman Respondent did not violate Section 8 (a) (1)and (3) of the amended Act as charged in the complaint'Itwas conceded that Triestman was a supervisor.. Under the circumstances of thepresent case, I do not find that her discharge affected any employee, as that term is definedin the amended Act. As a supervisor, she had no rights under Section 7 of that Act.Hence my finding that there Was no violation of Section 8 (a) (1) and (3) of theamendedAct. NEW YORK TELEPHONE COMPANY391RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondent, New York Telephone Company, NewYork, New York, its officers, agents, successors, and assigns, shall:1.Take the following affirmative action which the undersigned finds will.effectuate the policies of the Act and the amended Act:(a)Offer Gloria Triestman immediate and full reinstatement to her former or.a substantially equivalent position, without prejudice to her seniority or otherrights and privileges ;(b)Make Gloria Triestman whole for any loss of pay she has suffered becauseof Respondent's discrimination against her, by payment to her of a sum of moneyequal to the amount she would normally have earned as wages during the periodfrom May 6, 1947, to the date of the Respondent's offer of reinstatement, less hernet earnings during said period;(c)Notify the Regional Director for the Second Region in writing, withintwenty (20) days from.the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply herewith.It is further recommended that unless on or before twenty (20) days from the,date of the receipt of this Intermediate Report the Respondent notifies the saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respond-ent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the National LaborRelations Board, any party may, within twenty (20) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.45 of saidRules and Regulations, file with the Board, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record of proceedings (includingrulings upon all motions or objections) as he relies upon, together with the orig-inal and six copies of a brief in support thereof ; and any party may, within thesame period, file an original and six copies of a brief in support of the Intermedi-ate Report. Immediately upon the filing of such statement of exceptions and/orbriefs, the party filing the same shall serve a copy thereof upon each of the otherparties.Statements of exceptions and briefs shall, designate by precise citationthe portions of the record relied upon and shall be legibly printed or mimeo-graphed, and if mimeographed shall be double spaced.Proof of service on theother parties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46 should any partydesire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 17th day of January 1950.ALLEN MACCULLEN,Trial Eranniner.